 In the Matter of WISCONSIN TELEPHONE COMPANYandTELEPHONEOPERATORS UNION7 LOCAL 175-A, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSIn the Matter of WISCONSIN TELEPHONE COMPANYandTELEPHONEOPERATORS UNION,LOCAL 165-A, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSIn the Matter Of WISCONSIN TELEPHONE COMPANYandTELEPHONEOPERATORS UNION,LOCAL 205-A, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSIn the Matter Of WISCONSIN TELEPHONE COMPANYandTELEPHONEOPERATORS UNION, LOCAL 201-A, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSCases Nos. C-519 to C -52R, inclusive, respectively, and R-607 to R-610,inclusive, respectively.Decided April 20, 1939Communications Industry-Interference,Restraint,and Coercion-EmployeeRepresentation Plan:form and operation;continuance of ; domination of andinterferencewithadministration;financial and other support; abandoned,disestablishment orderunnecessary-Company-Dominated Union:charges of, asagainst independent,notsustained-Investigattion ofRepresentatives:con-troversyconcerningrepresentation of employees:controversy concerning ap-propriate unit ; rival organizations;employer's refusal to negotiate with eitherorganization until appropriate unit determined-UnitAppropriate for CollectiveBargaining:traffic-department employees,including traffic clerks, supervisors,junior supervisors,and assistant chief operators,but excluding chief operatorsand other supervisory employees;separate unit for each of four exchanges;functional autonomy,varying wages and hours,local nature of grievances,preference of a majoritywithin eachunit, functional coherence,centralizationof authority,considered;previous organization on a State-wide basis, in-auguratedby Company,disregarded-Representatives:proof of choice: com-parison of membership list with corresponding payroll-Certilcat,lon of Repre-sentatives:upon proof of majority representation.Mr. Frederick P. Mett,andMr. W. G. Stuart Sherman,for theBoard.Miller,Mack & Fairchild,byMr. Leon F. Foley,andMr. Paul R.Ne'wconnb,ofMilwaukee,Wis., andMr. Harvey Hoshour,of NewYork City, for the respondent.Mr. A. G. GoldbergandMr. David Previant,both of Milwaukee,Wis., andMr. Joseph Padway,ofWashington, D. C., for the Union.12 N. L.R. B., No. 48..375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. George A. Burns,andMr. Charles A. Shoert,both of Mil-waukee, Wis., for the Independent.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONORDERANDCERTIFICATIONS OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 13, 1937, Telephone Operators Union, Local 175-A,International Brotherhood of Electrical Workers, herein called Local175-A, filed with the Regional Director for the Twelfth Region(Milwaukee, Wisconsin) a petition alleging that a question affectingcommerce had arisen concerning the representation of employeesat the Janesville, Wisconsin, exchange of Wisconsin Telephone Com-pany, herein called the respondent, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On November 16, 1937, Telephone Operators Union, Local 165-A,InternationalBrotherhood of ElectricalWorkers, and TelephoneOperators Union, Local 205-A, International Brotherhood of Elec-tricalWorkers, herein respectively called Local 165-A and Local205-A, filed similar petitions with the Regional Director regardingthe respondent's employees at its Kenosha, Wisconsin, and Racine,Wisconsin, exchanges, respectively.On October 9, 1937, Local 175-A filed with the same RegionalDirector charges that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the meaningof Section 8 (1), (2), and (5) and Section 2 (6) and (7) of the Act.On November 16, 1937, Local 165-A and Local 205-A, each filed sim-ilar charges with the Regional Director.On December 3, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation in each case, pursuant to the above-described petitions,and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.At the same time,acting pursuant to Article III, Section 10 (c) (2), and Article IT,Section 37 (b), of said Rules and Regulations, the Board orderedthat for the purposes of hearing, each case involving an investiga-tion of representatives be consolidated with the case involvingcharges by the respective petitioner against the respondent.On WISCONSIN TELEPHONE COMPANY377January 24, 1938, the Board ordered the consolidation of all the casesfor the same purposes.On January 26, 1938, Telephone Operators Union, Local 201-A,InternationalBrotherhood of ElectricalWorkers, herein calledLocal 201-A, filed with the Regional Director for the EighteenthRegion (Minneapolis, Minnesota) a petition alleging that a questionaffecting commerce had arisen concerning the representation of therespondent's employees at its Superior,Wisconsin, exchange.Onthe same day Local 201-A also filed with this Regional Directorcharges that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (5) and Section 2 (6) and (7) of the Act.Two days later, the Board, acting pursuant to Section 9 (c) of theAct, and said Rules and Regulations, ordered that these cases betransferred to and continued in the Twelfth Region, that the RegionalDirector for said Region conduct an investigation of representativespursuant to the petition and provide for an appropriate hearing upondue notice, and that these cases be consolidated for the purposes ofhearing with the cases previously consolidated herein.On January 31, 1938, the Board, by the Regional Director for theTwelfth Region, issued its complaint against the respondent,alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act. A copy of thecomplaint accompanied by a notice of hearing was duly served uponthe respondent, upon Local 175-A, Local 165-A, Local 205-A, andLocal 201-A, herein collectively called the Union, and upon Inde-pendent Union of Telephone Operators, herein called the Independ-ent.With respect to the unfair, labor practices, the complaint insubstance alleged (1) that the respondent dominated and interferedwith and contributed support to the formation and administration ofa certain employee representation plan known as "Plan of EmployeeRepresentation-Traffic Department" which it formulated for its em-ployees in 1920 and which, as modified from time to time, remained inexistence until 1937; (2) that during the spring andsummer of1937 and at all times thereafter, the respondent, through its super-visory employees and through the' above-mentioned plan, dominatedand interfered with, and contributed support to, theformation andadministration of the Independent, a labor organizationof its em-ployees; (3) that the respondent discouraged its employees from be-coming or remaining members of the Union; and (4) that by theseand other acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act. Thereafter the respondent filed its answer deny- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that it had engaged in the unfair labor practices alleged in thecomplaint. It admitted that in 1920 it formulated and put into effecta plan of employee representation to which it contributed financialand other support, and averred that this plan was superseded in1934 by the plan mentioned in the complaint, which was formedsolely by its employees. It admitted that it subsidized this latterplan until July 5, 1935, the effective date of the Act, but denied thatsince then it contributed financial or other support to the plan or tothe Independent, In brief, the answer alleged that since July 5, 1935,the respondent had refrained from engaging in any activities thatmight constitute unfair labor practices within the meaning of the Act.Pursuant to notice, a hearing on the petitions and the complaintwas held at Milwaukee, Wisconsin, from February 7 to 22, 1938, be-fore James C. Batten, the Trial Examiner duly designated by theBoard.All the parties were represented by counsel, participated inthe hearing, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.At the opening of the hearing the Independent movedto intervene in the proceedings, and the respondent moved to dis-miss the complaint on the ground that both the charges and thecomplaint failed to contain a clear and concise statement of the factsconstituting the alleged unfair labor practices.The Trial Examinergranted leave to the Independent to intervene in so far as its interestsappeared in the proceeding, and denied the motion to dismiss.Atthe conclusion of the hearing the Trial Examiner granted a motionof the Board's attorney to conform the pleadings to the proof.These rulings are hereby affirmed.Thereafter, both the Independentand the respondent filed memoranda on the evidence adduced at thehearing.The respondent also filed an "Outline of Respondent'sContentions."On April 4, 1938, the Trial Examiner issued his Intermediate Re-port in which he found that the respondent had engaged in and wasengaging in the unfair labor practices alleged in the complaint.Heaccordingly recommended that the respondent cease and desist there-from and that it cease giving recognition to and that it disestablishthe Independent and "Plan of Employee Representation-Traffic De-partment," as the collective bargaining representatives for any of itsemployees.Thereafter, the respondent and the Independent filed exceptionsto the Intermediate Report and to the record, and on May 24, 1938,together with the Union, presented oral argument before the Board.The parties also submitted briefs.The Board has reviewed all therulings of the Trial Examiner on motions and on objections to theadmission of evidence, and finds that no prejudicial errors were com- WISCONSIN TELEPHONE COMPANY379mitted.The rulings are hereby affirmed.The Board has also con-sidered the exceptions to the Intermediate Report and to the extentindicated below finds merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Wisconsin Telephone Company, a Wisconsin cor-poration having its principalofficeinMilwaukee,Wisconsin, is awholly owned subsidiary and associate of American Telephone andTelegraph Company, a corporation.American Telephone and Telegraph Company and its 24 associatecompanies are popularly known as the Bell System which furnishesNation-wide communication service through the coordination of plantequipment and services of the associate and other telephone companies.The telephone plant of American Telephone and Telegraph Com-pany consists mainly of toll lines and toll switchboards forming acommunications network interconnecting the communications sys-tems of its operating telephone subsidiaries and other telephone com-panies.,The telephone plants of its operating subsidiaries consistof exchange and toll lines, including equipment therefor, designed forfurnishing local- and toll-telephone service within the territories inwhich they operate, and for interconnection with the lines of Ameri-canTelephone and Telegraph Company and other telephonecompanies.2The respondent is engaged in the business of furnishing local andlong-distance telephone communication service throughout the Stateof Wisconsin where it owns and operates approximately 99 exchangeoffices.In the operation of its system, the respondent maintains con-nections with the facilities of some 600 exchanges in the State ownedby other companies.Some of its wires and jointly owned toll linesextend into the States of Illinois and Minnesota. In addition tofurnishing local service, the respondent,as anintegral part of theBell System, furnishes its subscribers with long-distance telephoneservice to all parts of the United States and to some 70 countriesthroughout the world.All association between the respondent andthe 600 exchanges and the associate companies in the Bell System withAmerican Telephone and Telegraph Company owns or controls a majority of thecommon stock of each except two of the associate companies In addition it owns andcontrolswestern Electric Company, Incorporated,which manufactures equipment forAmerican Telephone and Telegraph Company and its subsidiaries.2Toll service is used to describe service between exchanges of one company or betweenexchanges of two or more companies.An exchange is defined as an area in which thesubscriber receives service under a basic schedule of rates.The terms"exchange office"and "central office" are used interchangeably herein. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it connects, is governed by standard operating agreementsdesigned to make uniform all communication service afforded by therespondent, whether by its own system or in conjunction with others.During 1937 the respondent purchased equipment and materialsvalued at $2,356,164.75, of which $2,163,051.45 represented purchasesfrom Western Electric Company, Incorporated.Over 85 per centof such equipment and materials which the respondent purchasedfrom this company were shipped from points outside Wisconsin.During the same year the respondent's revenues amounted to$17,545,269.01 of which $1,112,228.67 or 6.34 per cent were receivedfrom furnishing interstate services.As of December 31, 1937, the respondent employed 6,248 workers.This proceeding is concerned with the traffic department which, as ofabove date, employed some 3,370 employees, of whom 3,106 wereswitchboard operators and operators-in-training.II.THE ORGANIZATIONS INVOLVEDLocal 175-A, Local 165-A, Local 205-A, and Local 201-A at Janes-ville,Kenosha, Racine, and Superior, respectively, are labor organiza-tions affiliatedwith the International Brotherhood of ElectricalWorkers and with the American Federation of Labor.Each admitsto membership all traffic-department employees of the respondent, in-cluding traffic clerks, supervisors, junior supervisors,3 and assistantchief operators, but excluding chief operators and other supervisoryemployees."Plan of Employee Representation-Traffic Department" was alabor organization in which all the traffic-department employees ofthe respondent, except supervisory employees, participated.Independent Union of Telephone Operators is an unaffiliated labororganization admitting to membership all "Central office employees,excepting Chief Operators, Assistant Chief Operators, Evening orNight Chief Operators, and employees in other than Central offices,not holding supervisory positions."Membership is limited to em-ployees of the respondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background of the alleged unfair labor practicesIn February 1920 the respondent formulated and put into effectfor its employees a plan of employee representation designed to pro-' Supervisors and junior supervisors assist operators in the completion of calls, handleservice criticisms from subscribers,and in general supervise service.They do not havesupervisory power over operators and do not possess disciplinary power or the right tohire and discharge.They are not to be confused with employees designated as supervisoryemployees. WISCONSIN TELEPHONE COMPANY381vide an avenue for the presentation to the respondent of grievancesand other employment problems.No membership requirements wereprovided and all employees were eligible to participate by virtue oftheir employee status.Employees were permitted to invoke theservices offered by the plan only after their individual efforts tosecure the solution of their problems had proved unsatisfactory.There were no dues and the respondent undertook to meet all ex-penses arising in connection with the operation of the plan.Byexpress provision elected representatives were protectedagainstdiscrimination for "any action sincerely taken."The plan divided the respondent's employeesinto anumber ofdepartments and districts corresponding to the functional units ofthe respondent and provided for the election of office representatives,district employee committees, and a general employee council foreach department.The organization of the traffic department, withwhich we are here concerned, paralleled the organization of the otherdepartments of the respondent.One representative was elected bythe employees of the traffic department in each central office.Em-ployee representatives in each district, which encompasses a numberof central offices, elected three of their own number to serve on adistrict employee committee.District employee committees in turnelected six of their number to constitute the general employee coun-cil for the traffic department.Employee representatives acted as agents in behalf oftraffic-de-partment employees in the central and district offices for the trans-mission of employee grievances to the appropriate district employeecommittee which met with a corresponding district management com-mittee.The general employee council in turn met with a generalmanagement council to adjust grievances and settle problems notdisposed of satisfactorily by the district committees. In the eventthat the general councils, meeting jointly, could not reach an agree-ment upon a matter in dispute, provision was made for its submis-sion to the president of the respondent, whose decision was final.Elections of employee representatives and meetings of the variouscommittees were conducted on the respondent's property duringworking hours.The respondent supplied all necessary clerical andprinting services in connection with the operation of the plan andreimbursed employee representatives for time lost from work andfor traveling expenses incurred when performing their duties asrepresentatives and committee members.The plan thus functionedessentially as an instrumentality for the presentation of grievances,although there is some evidence that collective bargaining also tookplace under it. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn July 1934, following the enactment of the National IndustrialRecovery Act and the respondent's adoption of the President's Re-employment Agreement, Fred E. Chandler, the respondent's trafficmanager, called meetings of employee representatives in each district,pointed out to these representatives the desirability of simplifyingthe election procedure and improving the plan, and invited the repre-sentatives to draft an employee representation plan of their own.Following his advice, the district employee committees which repre-sented the traffic-department employees appointed a revision com-mittee which met in the general offices of the respondent at Mil-waukee to revise the plan in so far as their constituents were con-cerned.With the assistance of one Morgan, an employee in Chan-dler's office, this committee drafted the "Plan of Employee Repre-sentation-Traffic Department." In August of the same year, thisplan was submitted to a referendum among the employees in thetraffic department and ratified.All the expenses incurred by therevision committee as well as the cost of the referendum were borneby the respondent.The purpose of the plan was "to providea meanswhereby theTraffic Department Employees of the [respondent], through Repre-sentatives chosen by them and authorized to act in their behalf, mayconsider any and all matters affecting their interests, including wagesand working conditions, and adjust them with the management ofthe Company through conference where necessary."As with theearlier plan, no provision was made with respect to membership.Allemployees of the department, except supervisory employees, wereeligible to participate in the plan.Only employees having at least1 year's employment status were eligible for election as representa-tives, and representatives became disqualified when their employmentterminated.The revised plan followed the general outline of the earlier plan.Provision was made for central office representatives, central officecommittees, district.committees,and a generalcommittee.Represent-atives were elected annually in each central office in proportion tothe number of employees. In centralofficeshaving three or morerepresentatives, the representatives comprised central office com-mittees; the members who received the highest number of votes weredesignated as chairmen of the various central office committees.Thechairmen of the central office committees within each district con-stituted the district committee, provision being made for represen-tation thereon of centralofficeshaving no committees.Members ofeach district committee elected a chairman from their number.Dis-trict chairmen constituted the general committee. WISCONSIN TELEPHONE COMPANY383The plan made no provision for meetings of all employees. Griev-ances and other employment matters were referred in the first in-stance to representatives who attempted to secure adjustments withinthe central offices.The procedure provided for the reference of thesematters to the district committees for adjustment with districtmanagement officials, and to the general committee for adjustmentwith traffic-department officials.Following the first elections under the plan and the organizationof the various committees, the general committee communicated withChandler who arranged a meeting for the purpose of negotiating anagreement.On December 10, 1934, after several changes were madein a draft submitted by Chandler, a contract termed the "JointAgreement as to Procedure between Employee Committees and Man-agement-Traffic Department" was signed. This agreement providedin substance that central office committees would meet with chiefoperators quarterly, district committees with the district traffic su-perintendent semi-annually, and the general committee with thegeneral traffic superintendent annually.The respondent undertookto provide the necessary facilities for committee meetings and jointconferences which, under the plan, might be held during workinghours withoutlossof pay to the representatives, and to make avail-able its clerical, printing, and stenographic services for the conduct ofelections and the operation of the plan.The contract contained noprovisions regarding wages, hours, or any other terms of employ-ment.Under this revised plan and the agreement of December 10,1934, the employees participated in a form of collective actionthrough their various committees.The record does not show, how-ever, that any substantial concessions were gained by the employeesfrom this activity.The initiation of the plan in 1920 and its revision under a newname in 1934, together with the activity which proceeded thereunder,occurring before the effective date of the Act, afford no basis forcharges of unfair labor practices within the meaning of the Act.They may properly be considered, however, as tending to explainthe sequence of events which followed the passage of the Act on July511935 .4B. Company domination of the planOn July 3, 1935, the respondent's general counsel submitted to therespondent's officers an opinion with respect to the provisions of theAct.Calling attention to the guarantees afforded employees underthe Act, he paraphrased Section 8 (2) and explained its application4Jeffery-DeWittInsulatorCo.v.NationalLabor RelationsBoard,91 F. (2d) 134(C. C. A. 4th), cert. den., 302 U. S. 731.-Q 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the plan which he also termed "our so-called company union orunions."His specific recommendations followed :As stated before, our problem appears to be confined for thetime being at least to a compliance with this particular sectionof this act (8 (2)) and to do this, we must refrain, first, fromfurnishing any financial assistance in connection with the conductof our Employees' Plan of Representation; second, to refrainfrom furnishing support and aid in the way of permitting theuse of company stationery, the use of company typewriters andtime of employees for the purpose of transcribing the minutes,reports, etc., for such organizations and, third, we must refrainfrom permitting the use of company premises for the holdingof meetings and conferences by such organizations except incases where the management takes joint part in any such meet-ings or conferences.The respondent proceeded to put the recommendations of its coun-sel into effect.At Chandler's request, the general committee underthe -plan met in Milwaukee on August 9. Chandler opened the meet-ing by reading excerpts from the Act. The minutes of this meetingclearly reflect the respondent's attitude toward the Act and the appli-cation of the provisions thereof to the respondent and its employees :Mr. Chandler then read such sections of the Act and whenhe finished he explained that there appeared to be not a wordin the new law that made it necessary in any way to change thePlan of Employee Representation.He then read Section 8 (2) of the Act and explained that the re-spondent could no longer bear the expenses of administering the plan.Otherwise, as he sees it, our future relations may continue asin the past, and will not be affected by this or any other provisionof the Act.Mr. Chandler here remarked that the Law had beengenerally misunderstood, particularly with respect to its effect onthe Employee Plan of Representation and felt that if he wouldread what two of the Senators, one the author of the Bill, hadsaid about it, it would probably clear up much of this misunder-standing.Chandler then proceeded to quote from statements made by Sen-atorsWagner and Walsh to the effect that the Act did not changethe existing law with respect to the employer-employee relationship.One of the employee members of the general committee voiced theopinion that the plan would be unable to function unless funds weresecured from the employees to defray expenses, and Chandler statedthat the joint agreement of December 10, 1934, would have to be0 WISCONSIN TELEPHONE COMPANY385changed accordingly.He thereupon distributed to each committeemember "a tentative revised copy of a new agreement" which he re-quested be considered.The employee committee members, afterdiscussing various methods for the collection of dues, suggested thatthe respondent institute a check-off of wages.At the conclusion of the conference, Chandler reiterated the re-spondent's position :In closing, Mr. Chandler again summarized the proceedings ofthe meeting, by restating that there was nothing in the new lawthat disturbed our present relations, or made necessary anychanges in the existing Plan of Employee Representation, exceptthat the law prohibits the employer from paying any of theexpenses incurred by the employees in making their plan func-tion . . . that the Company was willing to carry all of thisexpense as incidental to the efficient and effective conduct of thebusiness.However, according to our interpretation of the pro-visions of the National Labor Relations Act, the Company can-not legally continue to do this.Following this conference the general committee conducted a refer-endum among the employees on the question of the amount of duesand the method of collection.Pursuant to the results of this refer-endum, the employees submitted wage-deduction authorizations tothe respondent on the basis of which it proceeded to make a monthlycheck-off of 10 cents from their wages for dues. On January 20, 1936,the general committee and the respondent entered into another jointagreement which was identical with the 1934 agreement, except thatprovisions binding the respondent to finance the administration ofthe plan were omitted.Thereafter the plan functioned without financial assistance fromthe respondent.Use of the company property and facilities for theconduct of its elections and other activities was continued; however,the respondent kept an account of the charges it proposed to makefor such use and one bill was submitted in October 1936 to the treas-urer of the plan for payment.After that date charges were per-mitted to accumulate until July 1937 when, according to the respond-ent, the plan ceased to function.A bill for $161.01 remains unpaid.C. Organization of the IndependentIn March 1937, plan officers drafted a list of proposed changes,the more important of which, if adopted, would have limited eligi-bility to vote for representatives to employees who paid dues, andwould have accorded only such employees the right to invoke thegrievance and bargaining procedure of the plan.Although ballots 386DECISIONSOF NATIONALLABOR RELATIONS BOARDfor such purpose were prepared, these proposed changes, in fact,were never submitted to a referendum.In June, however, ,following activity by the Union at the Kenoshaand Janesville exchanges, the proposed changes, which had beendormant for several months, were revived in connection with adrive for plan members at these exchanges.Local 165-A, which hadbeen organized the previous month among the employees at Ken-osha, communicated with the district traffic superintendent on June2, informed him of the organization of this local, and requested aconference for June 9.5On June 8 Alice M. Weseli, chairman ofthe general committee of the plan, Ruth Stearn, a member of thegeneral committee, and Evelyn M. Miotke, an office chairman, visitedKenosha assertedly for the purpose of soliciting members and dis-cussing the proposed revisions.Agreeing to pay the respondent forthe facilities, they secured the use of a room in the exchange officeand the services of several relief operators to relieve those whomthey desired to address.On the same day and during the follow-ing day, operators were summoned in groups from their switchboardsfor the purpose of meeting the plan officers.The operators werequestioned regarding grievances at this exchange, told of the activityof plan committees on their behalf, and advised of the comparativeadvantages of the plan and the shortcomings of Local 165-A as acollective bargaining agency.A similar procedure was followed immediately thereafter at theJanesville exchange where Local 175-A was being organized amongthe employees.On June 9 Helen Kissane, the district committeechairman of the plan, visited this exchange office and conferred withthe office representatives of the plan there employed on the subjectof the proposed revisions.She returned with Weseli, the plan chair-man, on June 12, and after making arrangements for the use of therespondent's facilities, carried out the same course of action that hadbeen followed at Kenosha.On June 28, 1937, as a result of complaints by the Union to theRegional Director, the respondent posted notices in all exchange of-fices to the effect that it would not discriminate against any employeebecause of union activity and that it was not "sponsoring the activi-ties of any person attempting to secure membership in any labororganization."In the course of the interviews at Kenosha, several operators toldWeseli that the plan was a company-dominated union and thereforeillegal.On June 16, upon their return to Milwaukee, Weseli, Miotke,and Stearn consulted George A. Burns, the Independent's attorney5 See SectionV, infraLocal 165-A was first organized as an affiliate of the Committeefor Industrial Organization. WISCONSIN TELEPHONE COMPANY387herein, with respect to the legality of the plan.On June 28 themembers of thegeneralcommittee, having been called to MilwaukeebyWeseli, conferred with Burns who voiced the opinion that theplan might be illegal and advised them to start "anew and afresh."On the following day the girls retained Burns to assist in the organi-zationof an independent union, and arranged for amassmeeting oftraffic-department employees to be held in a Milwaukee auditoriumon July 6.The expenses incurred by these planofficersin their con-ferences with Burns were charged to the plan.The record establishes that office chairmen and other employeesactive under the plan were utilized by Weseli and members of thegeneral committee to notify employees of the traffic department ofthe mass meeting.Blank proxies were prepared by Burns and thegeneral committee.These proxies, which authorized the signer'snomineeto represent the signer at a meeting "for the purpose oforganizingan Independent Union of Telephone Operators" employedby the respondent, were mailed by Weseli to plan representatives atthe variousexchangesof the respondent throughout the State.Atthe Superior exchange, a batch of these proxies were received byJennie Daveni,an officerepresentative.Being ignorant of the legalsignificance of a proxy, Daveni consulted Murray Calhoun, the officemanager,who advised that the proxy cards be given to Alice N.Randall, the chairman of the plan at that office.Thereafter bothRandall and Daveni distributed the cards which were signed by someof the operators during working hours.Proxy cards were distrib-uted in at least one other exchange office under similar conditions.The meeting of July 6 was attended by some 750 operators; in ad-dition, about 600 operators were represented by proxies.Burns, wholed the meeting, "gave a brief explanatory talk on recent laborlaws . . ."He explained the nature of an "Independent Union,"and also"pointed out that Company Unions were prohibited bylaw."He then "suggested" that the first step in organizing was toname atemporary presiding officer and a temporary secretary."Evelyn Miotke was asked to preside as Temporary Chairman, andMiss Alice Weseli was asked to preside as Temporary Secretary."Burns further suggested that the meeting determine whether or notit desired to organize an independent union, and following a lengthydiscussion, a motion to organize such a union was carried by vote ofa largemajority.Membership application cards were passed out andthe meeting adjourned. It was agreed by those present that Miotke,the temporary chairman, would arrange for the next meeting.On July 29 another meeting, attended by approximately 400 opera-tors,was held in Milwaukee.A proposed constitution and bylawsprepared by Burns were read, discussed, and adopted.An election169134-39-vol. 12-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee consisting of volunteers was appointed, and a motion waspassed authorizing the temporary officers to engage in collective bar-gaining on behalf of the Independent as soon as it should secure amajority of the respondent's telephone operators as members.Theminutes of this meeting do not disclose that an election of temporaryofficers was held.The evidence shows, however, that Weseli, whohad been appointed the temporary chairman of the meeting, assumedthe duties of temporary president, and Helen Albrecht, the treasurerof the plan, assumed the same duties for the Independent.The constitution and bylaws of the Independent provide for aform of labor organization in many respects similar to the plan.Membership requirements are the same as were the eligibility re-quirements to vote under the plan, membership in the Independentceasing with termination of employment.Provision is made for theelection of central office grievance committees and a supreme councilconsisting of a board of directors, a president, vice president, record-ing secretary, and treasurer.Grievance committees are electedannually in each central office, the number of members thereon beingapportioned to the number of operators in each office.Each griev-ance committee appoints a chairman from its own number.For thepurpose of electing the board of directors, the respondent is dividedinto five districts each district having from one to four directors inproportion to the number of operators employed within the particulardistrict.Directors are elected annually by the grievance-committeechairman within the several districts.The board of directors in turnelects the above-named officers of the Independent.Thus actualadministration of the affairs of the Independent as of the plan, issubstantially divorced from direct control by popular vote of themembers.The constitution provides for a meeting once each year of allmembers, 10 per cent thereof constituting a quorum.Central officegrievance committees meet when necessary, and are authorized topresent individual grievances to their respective chief operators anddistrict traffic supervisors.The Independent's constitution expresslyprovides that "In the City of Milwaukee the District Traffic Superin-tendent shall meet with the Chief Operator to consider grievancespresented by the said Grievance Committee."The supreme council,which meets monthly, acts as a clearing house for grievances andrepresents the Independent in collective bargaining negotiations withthe respondent.Following the meeting of July 29, the Independent began itsmembership campaign throughout the State.Packages of applica-tion cards were mailed to and distributed by the old-plan representa-tives in the same manner that the proxy cards had been distributed. WISCONSIN TELEPHONE COMPANY389Letters to prospective members were mailed over the signature ofWeseli as temporary president.On the evening of August 5, fol-lowing a meeting at Racine to solicit members for the Independent,Local 205-A was organized.On August 27 Local 201-A was organ-ized at the Superior exchange by the operators who were dissatisfiedwith the features offered by the Independent.The membership cam-paign of the latter union, however, proceeded successfully, and bythe middle of August it claimed to represent over 51 per cent of alleligible employees.On August 28, 1937, the Independent requested recognition fromthe respondent as the bargaining representative of all the respond-ent's telephone operators, and sought to negotiate a collective bar-gaining agreement.The Independent, however, refused, uponrequest of the respondent, to disclose its membership lists, and theywere therefore submitted to a firm of certified public accountants forcomparison with the respondent's pay roll.The accountants there-after certified the Independent as the representative of a majorityof the operators.The respondent then agreed to recognize the Inde-pendent, but refused to enter into an agreement until this Boardshould determine the unit appropriate for collective bargaining.On September 29 the Independent asked for a check-off of members'dues.Following a referendum among Independent members andthe signing of cards authorizing the respondent to make wage deduc-tions, the check-off was instituted, the cost thereof being borne bythe Independent.Early in November the elections of grievancecommittees, the board of directors, and officers were completed.OnNovember 10 the supreme council met with the respondent and againrequested that the respondent bargain collectively with it.Again therespondent refused to proceed.Meanwhile the Union had madesimilar requests at the Kenosha and Janesville exchanges.The re-spondent agreed to meet with the Union for the adjustment of griev-ances, but refused to engage in collective bargaining before thedetermination of the appropriate unit.Finally on December 15, therespondent summoned to Milwaukee the board of directors of theIndependent and announced to them a wage increase and a liberaliza-tion of its vacation policy.At the same time similar announcementswere made to representatives of the Union at Kenosha and Janes-ville.D. Conclusions with respect to the planThe plan which the respondent drafted and put into effect 'inFebruary 1920 was admittedly company dominated. It originatedwith the respondent, was financially supported by the respondent,and owed its continued existence to the active assistance that the 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent gave to its administration.Nor were the elements ofcompany domination removed from the revised plan which wasadopted by referendum in August 1934.Although the respondentsought to show that a new and different plan originated with the.employees themselves, the record does not sustain this contention.The "new" plan was admittedly instigated by the respondent and pre-pared by a "revision" committee consisting of representatives underthe "old" plan.Although it separated the organization of the trafficdepartment from other departments, and expressly recited as itspurpose the institution of collective bargaining procedure, the salientfeatures of the 1920 plan remained. In effect, it was the 1920 planrevised, but continuing the elements of company domination so obvi-ously present before.In addition to the financial support readilysupplied by the respondent and the use'of the respondent's facilitiesfor its administration, the absence of any provision for regularmeetings of all department employees and therefore the absence ofany opportunity for the interchange of ideas or the formulation ofpolicies by the employees for united presentation to the respondentprecluded that form of independent action which is commonly as-sociated with a free and independent labor organization.The agree-ment of December 10, 1934, did nothing more than crystallize the planinto the mold of the respondent's desires and promote an artfulmanifestation of employer paternalism masquerading under the nameof collective bargaining.There can be no doubt that following the passage of the Act therespondent desired to legitimize the labor organization that it hadcreated.It is equally true, however, that it desired this organiza-tion of its employees to continue in the same ineffectual form thathad previously existed.In August 1935 the respondent ceased itscontribution to the plan of financial and other support which hadbeen necessary for its continued existence and which had necessarilyassociated the plan with the respondent in the minds of the traffic-department employees. It is significant, however, that Chandler, inhis conference with plan representatives on August 9, 1935, empha-sized and reiterated the opinion that there was nothing in the Act"that disturbed our present relations, or made necessary any changesin the existing Plan of Employee Representa•on."Thus, at the crucial moment, when the enactment of the Act hadconfronted the respondent's employees with the important questionwhether the company-dominated and supported plan was to live andif so, in what fashion, the respondent through its traffic manageractively intervened, called a meeting of the plan committee, andmadeclear to it the respondent's wish that representation of its em-ployees continue in the future through the form of the existent plan. WISCONSIN TELEPHONE COMPANY391The plan accordingly persisted.After 15 years of administrationinextricably bound up with the facilities of the respondent's busi-ness organization, as well as with the respondent's operating financialresources, very little show of influence or exercise of sponsorshipwas necessary to assure the realization of the respondent's desire.Under these circumstances it is impossible to reach the conclusionthat the mere withdrawal of financial and other support by the re-spondent could effectually free the plan of employer domination orgive liberty to the natural impulse of the employees to consider andseek out that organization which would best represent them.Therespondent's domination of and interference with the plan thus wascontinued .6We conclude that the respondent dominated and interfered withthe administration of the "Plan of Employee Representation-TrafficDepartment" and contributed financial and other support to it, andthat the respondent thereby interfered with, restrained, and coercedits employees in the exercise of the rights, guaranteed in Section 7of the Act.We find that from July 1935 to July 1937 the respondent contin-ued its domination of and interference with the administration ofthis plan.Our finding would ordinarily warrant the issuance ofan order directing the respondent to disestablish the plan as a repre-sentative of its employees for the purposes of collective bargaining.It is apparent from the record that this labor organization has beenabandoned.Under the circumstances we will withhold such order.We shall, however, issue such order as we deem necessary to bar theresumption of the activities, which constituted the unfair labor prac-tices and thus to effectuate the policies of the Act.7E. Conclusions with respect to the IndependentThe Trial Examiner, in his Intermediate Report, characterized theIndependent as a "mail order" union and concluded that it was noth-ing more than the old 1920 plan of employee representation, changedonly in name.Although we do not agree with the Trial Examiner's"Matter of Swift & Company,a CorporationandAmalgamated Meat Cutters andButcherWorkmen of North America,Local No. 64+1, and United Packing House WorkersLocalIndustrial Union No. $00,7NL R. B. 269;Matter of H E.Fletcher Co.andGranite Cutters' International Association of America,5N. L. R.B. 729;Matter ofRepublio Steel CorporationandSteelWorkers Organizing Committee,9 N.L.R. B. 219;Matter of Inland Steel CompanyandSteelWorkers Organizing CommitteeandAmalga-mated Association of Iron, Steel,and Ton Workers of North America,LodgeNos.64, 1010,and 1101,9 N L. R.B. 783.7 SeeConsolidated Edison Company of New York,Inc., and its affiliated companies, et at.V.National Labor Relations Board, etat59 S. Ct. 206;Federal Trade Commuisssion v.Goodyear Tire & RubberCo., 304 U. S. 257;Matterof BossManufacturing CompanyandInternational GloveWorkers'Union Local No. 85(Supplemental Findings of Fact andRecommendation),11 N. L.R. B 432 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinal conclusions, we cannot say that they are not supported in somemeasure by the evidence. It is doubtful that the Independent couldhave been born with the ease and dispatch which characterized itsorganization, had not the plan and its facilities been available to theorganizers.As described above, the moving spirits in this new unionwere important officers under the plan.The expenses of generalcommittee members incurred as a result of their visit to Milwaukeeand their conference with Burns were all borne by the plan.Theyadmittedly used the plan mailing list and the central office representa-tives to distribute proxies and application cards. Indeed, the verydecision to organize the Independent was made by the plan's generalcommittee.On the basis of such organization activity it is not sur-prising that of the 10 members who comprised the first supreme coun-cil of the Independent, each had held an office under the plan in1937, with the exception of Jennie Daveni, who was a member of theplan's general committee in 1936.The Independent, through itsadministrative organization and the provisions for its operation, isnot unlike the plan that lapsed in July 1937.We are not here concerned, however, with the type of organizationchosen by the employees to represent them, except in so far as theirchoice of organization is dictated by the employer.8There is noshowing that the respondent in any way actively participated in theformation or administration of the Independent at the time of itsorganization or thereafter, nor can the respondent be charged withdomination of, interference with, or support of the Independent byvirtue of the activities in which the respondent engaged and theinfluence it exerted with respect to the predecessor plan, for suchactivities and influence did not persist in such fashion as to accom-plish directly the organization of the Independent.While the use ofthe plan and its facilities by those engaged in organizing the Inde-pendent resulted in the adoption of the structural and administrativefeatures which had attended the existence of the plan, this was notthe result of action by the respondent, or directly attributable to itsillegal acts.In the absence of such identification of the respondentwith the organization of the Independent, or of any other controllingcircumstance, we cannot conclude that the Independent is companydominated.We are impressed with several factors which supportour conclusion.The plan of employee representation was completelyabandoned.A substantial number of the respondent's employeesproceeded with the organization of the Independent at a mass meet-ing free from the respondent's participation and without restrictionS CfMatter of Aeolaan-American CorporationandAmalgamated Piano Workers ofAmerica,8 N. L. R. B. 1043, andMatter of The Solvay Process CompanyandUnitedChemical Workers Local Industrial Union No. 164,5 N. L.R.B. 330. WISCONSIN TELEPHONE COMPANY393in the exercise of their freedom of choice. In addition, the respond-ent refrained from interfering in the membership campaign of theIndependent and affirmatively proclaimed its neutrality." Indeed,counsel for the Union, during the oral argument of this case beforethe Board frankly admitted that the respondent had not engaged inunfair labor practices in connection with the formation of the Inde-pendent, saying : "I am not here charging the employer with illegalconduct."We find that the respondent has not dominated or interfered withthe formation or administration of the Independent, or contributedfinancial or other support to it.We further find with respect tothe formation and administration of the Independent that the re-spondent has not interfered with, restrained, or coerced its employeesin the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining and other mutual aid and protection.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE QUESTIONS CONCERNING REPRESENTATIONDuring the latter part of 1937, the Union submitted to the re-spondent proposed collective bargaining agreements as a basis fornegotiation.As described above, the Independent likewise requestedthe respondent to engage in collective bargaining with it.The latter,however, refused to negotiate with either of the labor organizationsuntil the Board should determine the unit appropriate for the pur-poses of collective bargaining.We find that questions have arisen concerning representation ofemployees of the respondent.On June 28,1937, the respondent posted the following notice in all its exchangeoffices :The Wisconsin Telephone Company is complying with the National Labor RelationsAct and, at the suggestion of the Regional Director of the National Labor RelationsBoard,the Company is glad to make the following statement of its position :The Wisconsin Telephone Company is not interested in its employees eitherbelonging to or not belonging to any labor organization,the Company will notdiscriminate against an employee because of his or her affiliation or non-affilia-tion with a labor organization of their own choosing,and the Company is notsponsoring the activities of any person attempting to secure membership in anylabor organization. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII.THE APPROPRIATE UNITSThe Union urges that a unit appropriate for the purposes of collec-tive bargaining should consist of traffic-department employees, includ-ing traffic clerks, supervisors," junior supervisors, and assistant chiefoperators, but excluding chief operators and other supervisory em-ployees.No evidence was introduced to oppose the appropriatenessof this classification.Although assistant chief operators are noteligible for membership in the Independent, nothing in the recordindicates that their duties are different from those of the otheremployees.Indeed, the evidence shows that only chief operatorsexercise supervisory functions in the operation of the exchange offices.We shall therefore include assistant chief operators within the classi-fication proposed by the Union.The Union contends that the traffic-department employees at theJanesville,Kenosha, Superior, and Racine exchanges, respectively,constitute separate appropriate units.Both the respondent and theIndependent oppose this contention and urge that a single unitconsisting of employees throughout the State in all the exchangeoffices of the respondent is the appropriate unit.As described above, the respondent's traffic-department employees,consisting for the most part of telephone operators, are distributedamong 99 exchanges throughout the State.The administration ofthe respondent's organization is centered in the general offices at Mil-waukee from which almost all decisions on matters of policy affectingthe working conditions of these employees emanate.All pay-roll andtime records, as well as the accounting for the entire system are like-wise centralized in Milwaukee.Exchanges are grouped into five districts, each of which is underthe administrative direction of a traffic superintendent.Under thetraffic superintendents are the chief operators, each of whom is thesupervisory employee in her respective central office or exchange office.Except for wage rates for which there are seven schedules appliedto the various exchanges according to their location to meet differ-10 Seefootnote3,supra. WISCONSIN TELEPHONE COMPANY395entials in the cost of living in the various sections of the State, theduties and working conditions of all the traffic-department employeesare uniform.All operators pursue a uniform course of trainingwhich makes them available for local- and toll-service duty in anyof the exchanges.The respondent's equipment is standardizedthroughout its system and the functions of the various employees inthe exchanges follow uniform rules prescribed by the general-trafficmanager in Milwaukee.A uniform 40-hour week prevails in all theexchanges, except those located in 27 small cities where the operatorswork 48 hours a week. The respondent maintains a uniform vacationpolicy, seniority plan, benefit and death plan, and transfer policy.As defined by the respondent, an exchange is a part of a telephonesystem affording service to a defined geographical area, usuallycity and its environs.The exchange office, or the central office in theexchange, is thus a complete telephone-service unit in itself, as wellas a link in the respondent's system for furnishing toll or long-distance service.The authority to hire and discharge is vested inthe chief operator at each exchange office.Under the respondent'sadministrative procedure, the chief operator is also authorized tohear and, if possible, to adjust grievances of the employees under hersupervision.In urging the appropriateness of the four bargaining units, theUnion emphasizes the functional autonomy of the single exchangeas a unit for serving a particular area, the varying wage scales andhours schedules, and the local nature of grievances arising in theindividual exchanges. In further support of its position, the Unionpoints to its uncontroverted representation of a majority of the eli-gible employees at each of these exchanges.The respondent and theIndependent, on the other hand, in advocating the determination ofa single unit, emphasize the centralization of executive and policy-making authority in Milwaukee, the uniformity in duty required oftraffic-department employees wherever located, and the functionalcoherence of the exchanges necessary for the successful operation ofthe entire system.The respondent and the Independent also main-tain that the history of organization of the traffic-department em-ployees, and the collective bargaining that proceeded under suchorganization amply support the determination of a State-wide unit.They contend that since 1920, both under the plan and the Independ-ent, these employees have been organized on a State-wide basis, andcollective bargaining has successfully proceeded on this basis.It is clear that in the absence of organization of the employeeson a system-wide basis the employees at each of the four exchangeswould respectively constitute four separate units, each appropriate 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining."However, here the stateof organization has progressed beyond thestageof independent ex-change units and encompasses the entire system of the employer.12The question, therefore, is whether under the circumstances of thiscase,we should find that the system-wide unit is appropriate forbargaining purposes.In determining the appropriate unit, the Board is charged withconsidering whether the particular unit proposed in eachcase will"insure to employees the full benefit of their right to self-organi-zation and to collective bargaining, and otherwise . . . effectuate thepolicies of the Act."We are not satisfied, in view of circumstanceshere present, that the extent of organization among the employees,or any of the other considerations urged upon us by the respondentand the Independent, are sufficient grounds to warrant a finding thatthe system-wide unit is appropriate.We have heretofore observedthat the Independent, because of the circumstancessurrounding itsformation, adopted the structural and administrative features of theplan.The long history of collective activity through the mediumof the respondent-controlled plan has habituated the employees toa system-wide form of organization.The Independent consequentlyendeavored to organize along such lines.The determination of asystem-wide unit at the present time would thus tend to perpetuatea pattern of organization which owes its form and origin to therespondent rather than to the freely exercised choice of the em-ployees.Under the circumstances, the smaller units will better insureto all employees the right to self-organization and collectivebargain-ing, and otherwise effectuate the policies of the Act.We find that the traffic-department employees of the respondent,including traffic clerks, supervisors, junior supervisors, and assistantchief operators, but excluding chief operators and other supervisoryemployees, at the Janesville, Kenosha, Superior, and Racine ex-changes, respectively, constitute separate units appropriate for thepurposes of collective bargaining.We further find that said unitswill insure to employees of the respondent the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VIII.THE DETERMINATION OF REPRESENTATIVESAt the hearing, the respondent submitted a list of employees ofeach of the four exchanges for the pay-roll period corresponding to'Matter of R. C. A. Communications,Inc.andAmerican Radio Telegraphists'Associa-tion, 2 N. L. R. B. 1109;Matterof PostalTelegraph-Cable Company of MassachusettsandAmerican Radio Telegraphists Association,7 NL. R.B. 444.Z2Matter of Tennessee Electric Power CompanyandInternationalBrotherhood ofElectricalWoi keys, 7N. L. R. B. 24. WISCONSIN TELEPHONE COMPANY397the date the respective petition was filed.Union officials appearedas witnesses and testified regarding union membership at these ex-changes.At the same time union books and membership lists wereproduced and made available for inspection by all parties, the mem-bership lists being introduced in evidence.The Board's attorney and the respondent's traffic superintendentcompared the membership lists with the corresponding pay rolls andstipulated as follows : Local 175-A had 40 members among the 60employees in the appropriate unit at the Janesville exchange onAugust 6, 1937; Local 165-A had 21 members among the 26 em-ployees in such unit at the Kenosha exchange on November 16,1937; Local 205-A had 71 members among the 110 employees insuch unit at the Racine exchange on November 15, 1937; and Local201-A had 57 members among the 62 employees in such unit at theSuperior exchange on January 25, 1938. The record shows that thememberships and pay rolls were substantially the same at all theseexchanges at the time of the hearing, nor did the Independent con-trovert the Union's claim to a majority of the employees in theseunits.We find that Local 175-A, Local 165-A, Local 205-A, and Local201-A have been designated and selected by a majority of the em-ployees in the appropriate units at the respondent's Janesville,Kenosha, Racine, and Superior exchanges as their respective repre-sentatives for the purposes of collective bargaining.Local 175-A,Local 165-A, Local 205-A, and Local 201-A are therefore the exclu-sive representatives of all the employees in such respective units forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment, and weshall so certify.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Telephone Operators Unions, Local 175-A, Local 165-A, Local205-A, and Local 201-A, International Brotherhood of ElectricalWorkers, and Independent Union of Telephone Operators are labororganizations and Plan of Employee Representation-Traffic De-partment, was a labor organization, within the meaning of Section2 (5) of the Act.2.By dominating and interfering with the administration of PlanofEmployee Representation-Traffic Department, and by con-tributing support to it, the respondent has engaged in unfair laborpractices, within the meaning of Section 8 (2) of the Act. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in unfair labor practices, within the mean-ing of Section 8 (1) of the Act.4.The aforesaid unfair labor practices constituted unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.5.The respondent has not engaged in unfair labor practices withrespect to Independent Union of Telephone Operators, within themeaning of Section 8 (1) and (2) of theAct.6.Questions affecting commerce have arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) -of the Act.7.All the traffic-department employees of the respondent, includ-ing traffic clerks, supervisors, junior supervisors, and assistant chiefoperators, but excluding chief operators and other supervisory em-ployees at the Janesville, Kenosha, Superior, and Racine exchanges,respectively, constitute separate units appropriate for the purposesof collective bargaining, within the meaning of -Section 9 (b) ofthe Act.8.Telephone Operators Unions, Local 175-A, Local 165-A, Local205-A, and Local 201-A, International Brotherhood of ElectricalWorkers, respectively, are the exclusive representatives of all the em-ployees in such units for the purposes of collective bargaining, withinthe meaning of Section 9 (a). of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Wisconsin Telephone Company, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or adminis-tration of any labor organization of its employees and contributingsupport to any such labor organization;(b) In any other manner interfering with, restraining, and co-ercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orothermutual aid and protection, as guaranteed in Section 7 ofthe Act. WISCONSIN TELEPHONE COMPANY3992.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post notices in conspicuous places at all its ex-change offices, and maintain such notices for a period ofat leastsixty (60) consecutive days, stating that the respondent will ceaseand desist in the manner aforesaid ;(b)Notify the Regional Director for the Twelfth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT IS FURTHERORDEREDthat the complaint be, and it herebyis, dismissedin so far as italleges that the respondent has engaged inunfair labor practices, within the meaning of Section 8 (1) and(2) of the Act, with respect to Independent Union of TelephoneOperators.CERTIFICATIONS OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT is HEREBY CERTIFIEDthat Telephone Operators Union, Local175-A, International Brotherhood of ElectricalWorkers, has beendesignated and selected by a majority of the traffic employees ofWisconsin Telephone Company, including traffic clerks, supervisors,junior supervisors, and assistant chief operators, but excluding chiefoperators and other supervisory employees, at the Janesville ex-change, as their representative for the purposes of collective bargain-ing and that, pursuant to the provisions of Section 9 (a) of the Act,Telephone Operators Union, Local 175-A, International Brother-hood of ElectricalWorkers, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.IT ISHEREBY CERTIFIEDthat Telephone Operators Union, Local165-A, International Brotherhood of ElectricalWorkers, has beendesignated and selected by a majority of the traffic employees ofWisconsin Telephone Company, including traffic clerks, supervisors,junior supervisors, and assistant chief operators, but excluding chiefoperators and other supervisory employees, at the Kenosha exchange,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Tele-phone Operators Union, Local 165-A, International Brotherhoodof ElectricalWorkers, is the exclusive representative of all such 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.IT IS HEREBYCERTIFIED that Telephone Operators Union, Local205-A, International Brotherhood of ElectricalWorkers, has beendesignated and selected by a majority of the traffic employees ofWisconsin Telephone Company, including traffic clerks, supervisors,junior supervisors, and assistant chief operators, but excluding chiefoperators and other supervisory employees, at the Racine exchange,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Tele-phone Operators Union, Local 205-A, International Brotherhoodof ElectricalWorkers, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.IT IS HEREBY CERTIFIED that Telephone Operators Union, Local201-A, International Brotherhood of ElectricalWorkers, has beendesignated and selected by a majority of the traffic employees ofWisconsin Telephone Company, including traffic clerks, supervisors,junior supervisors, and assistant chief operators, but excluding. chiefoperators and other supervisory employees, at the Superior exchange,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Tele-phone Operators Union, Local 201-A, International Brotherhood ofElectricalWorkers, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.MR.EDWIN S. SMITH,dissenting in part :I agree with the majority that the plan of employee representa-tion subsequent to July 5, 1935, and down to its abandonment in 1937,was an employer dominated and supported labor organization.Forreasons hereinafter set forth I dissent from the majority and I believethat the respondent should be ordered to withhold recognition fromthe Independent as a collective bargaining agency.The plan from the outset was nothing more than a mechanismcreated by the respondent for carrying on negotiations with repre-sentatives of its employees by means of devices prescribed by therespondent.It did not function as a collective bargaining agency inany realistic or traditional meaning of the term.No basic agree-ment concerning the wages, hours, and working conditions of thetraffic-department employees had been negotiated with or obtained WISCONSIN TELEPHONE COMPANY401from the respondent 13The formal structure of the plan, even afterthe revision instigated by the respondent in 1934, made no provisionfor meetings of employees to discuss in a body matters affectingwages, hours, and other working conditions.Nor was there even anyother provision by which the representatives under the plan couldbe made aware of the collective desires of their constituents. Inshort, the plan was simply an aspect of personnel management, ameans for orderly presentation of employee grievances, which bore norelation to that process of self-organization of employees for collec-tive bargaining which is the heart of the Act.Manifestly, the August 1935 meeting of the respondent's trafficmanager with the plan representatives had as its purpose the ful-fillment of the respondent's desire, despite passage of the Act, toperpetuate this dominated plan as the respondent's own selection ofits employees' medium for collective bargaining.It was the respond-ent that initiated this meeting and offered the explanation that savefor financial support "not a word in the new law . . . made it nec-essary in any way to change the Plan."The respondent's action in connection with the continuation ofthe plan in 1935 was no less a violation of the right of its employeesunder the Act to select a collective bargaining agency of their ownchoosing and to free themselves from an employer-dominated labororganization than if the respondent had at that time inauguratedthe plan.The employees generally had no opportunity to considerand determine whether in view of the recently enacted Federal legis-lation, they desired to entrust their employee interests any longerto the plan.Nor did they have an opportunity to consider and de-termine what revision would have to be made not only to bring theplan within the law but also more adequately to secure to them thebenefits of collective bargaining.In short, the respondent proceededto perpetuate the plan and to try to bring it into conformity withthe Act simply because it desired its continued existence.After August 1935 the plan in its new guise bore a close resem-blance to its old self, a resemblance which no employee could miss.The "automatic" character of employee participation remained.There was continued use of the respondent's property and facilitiesfor plan elections and other organizational business.The fact thatthe respondent now charged for such use would do little to convinceemployees that the plan had thereby become their own.Nor am Iimpressed with the respondent's contention that such nominal chargesas it made against the plan successfully removed its action from the'Cf.Matter of Servel,Inc.andUnited Electrical,Radio and Machine Workers ofAmerica,Local No1002,11 N L. R B 1295;National Labor Relations Board v PennsylianeaGreyhound Lines, Inc,303 U. S.261, 269 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatutory prohibition of support 14The ready grant of special privi-leges to the plan representatives in June 1937, upon their visit to theKenosha and Janesville exchanges, would naturally have been inter-preted by the employees as an act of favoritism by the employer.There is ample basis to conclude, because of its close identificationwith the plan and with the respondent's historic policy of fosteringan "inside" employee labor organization, that the Independent couldnot appear otherwise than company sponsored in the minds of theemployees.As the majority opinion points out, the Independent wasconceived by the leading spirits of the plan after the plan's legalitywas challenged by a competing labor organization.These plan lead-ers formed the Independent, utilized the plan hierarchy and facilitiesin distributing to employees the promotional material concerning theproposed Independent and conducted the Milwaukee meetings forthe purpose of setting up the Independent.Expenses were met inpart with plan funds, and the 10 persons chosen to head the Independ-ent were with one exception persons holding official positions underthe plan.Plainly the Independent came into being under circum-stances necessarily giving rise to a belief among the employees thatitwas largely an extension of the plan, and like the plan, a projectof the respondent. I would find it unreasonable to conclude, in view ofthe surrounding facts and prior history, that the notice posted bythe respondent on June 28, the abandonment of the plan by its lead-ers, the July 1937 meetings at Milwaukee, or any other circumstanceinvolved, would dispel such belief.The similarity in formal struc-ture between the Independent and the plan, especially the want ofprovision for regular membership meetings, would alone go far tonurture the supposition of identification with the plan and of com-pliance with the employer's desire.A labor organization which in the course of its. formation andthereafter bears the impress of employer-sponsorship and employer-approval is a continuing obstacle to the enjoyment by employees ofthe right given them by the Act freely to establish a bargaining agencyof their own. This is true of the Independent, irrespective of whetheracts of domination, interference, and support, by the respondent with-in the meaning of Section 8 (2), were directly extended to that organ-ization.Employees in such matters must be held to be realists.Tothem the Independent would appear as the plan in a new guise. Thisis particularly true when we consider that those who established theIndependent were the same individuals who had long played a roleof which the employer's initial blessing was an integral part.Wheresuch a situation obtains, and where, as here, the restraint thus exer-u Cf.Matterof Servel,Inc.andUnited Electrical Radio and Machine Workers ofAmerica, Local No. 1002,11 N. L. R. B. 1295. WISCONSIN TELEPHONE COMPANY403cised on the employee's freedom of choice has a proximate causalrelationship with the employer's unfair labor practices, I see no rea-son why this Board cannot provide, as the Union urges, an appro-priate remedy.The finding in the majority opinion that the respond-ent's illegal activity and influence respecting the plan "did not persistin such fashion as to accomplish directly the organization of theIndependent" does not seem to me to justify a conclusion that theBoard is helpless in the premises. It was the respondent's promotion,after passage of the Act of a collective bargaining agency which ithad created and previously maintained, and which it subsequentlysupported, that has permitted identification of the Independent withthat organization and produced the present situation.The languageof the statute is plain 15 and its basic public policy warrants the is-suance of a remedial order.Accordingly, that the traffic-department employees may have anopportunity, which in fact has never been theirs, to adopt free fromall suggestion of employer interference, restraint, and coercion, arepresentative for collective bargaining purposes, I am of the opinionthat the respondent in this case should be directed to withhold recog-nition from the Independent as a collective bargaining representative.Such an order is remedial, not punitive. Its purpose would be "re-moving or avoiding the consequences of violation where these conse-quences are of a kind to thwart the purposes of the Act." isNeitherthe rights of the employees nor of the respondent to deal freely witheach other would be infringed thereby, and the purposes of the Act,which contemplate untrammeled and uninhibited self-organizationby employees for collective bargaining, would be subserved.I concur in the certification made of the Union in the majorityopinion, on the ground that the exchange units constitute the soleappropriate bargaining units which the Board is justified in findingat the present time.lu Section 10 (c) of theAct provides : "If upon allthe testimony takenthe Board shallbe of the opinion that any person named in the complaint has engaged in . . . any suchunfair laborpractice [listed in Section 8],then the Board . . . shall issue and cause tobe served on such person an order requiring such person to cease and desist from suchunfairlabor practice,and to take such affirmative action . . . as will effectuate thepoliciesof the Act."'6NationalLabor Relations Board v. Consolidated Edison Company of New York, Inc.,et al., 305 U.S. 197.169134-39-vol. 12-27